


117 HR 2410 IH: To amend title XVIII of the Social Security Act to require the inclusion of information on prior authorization requirements and other utilization management techniques in the Medicare & You annual notice.
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2410
IN THE HOUSE OF REPRESENTATIVES

April 8, 2021
Mr. Kelly of Pennsylvania (for himself and Mr. O'Halleran) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend title XVIII of the Social Security Act to require the inclusion of information on prior authorization requirements and other utilization management techniques in the Medicare & You annual notice.


1.Short titleThis Act may be cited as the Medicare & You Handbook Improvement Act of 2021. 2.Requiring the inclusion of information on prior authorization requirements and other utilization management techniques in the Medicare & You annual notice (a)In generalSection 1804(c) of the Social Security Act (42 U.S.C. 1395b–2(c)) is amended—
(1)in paragraph (3), by striking and at the end; (2)in paragraph (4), by striking the period at the end and inserting ; and; and
(3)by adding at the end the following new paragraph:  (5)a description of the types of prior authorization requirements and any other utilization management techniques that may apply under this title, including information on how an individual may find out which such requirements and techniques (if any) apply under a Medicare Advantage plan or a prescription drug plan. .
(b)Effective dateThe amendments made by subsection (a) shall apply to notices distributed on or after January 1, 2022.  